NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide S&P 500 Index Fund Nationwide Growth Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide Inflation-Protected Securities Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide Government Bond Fund Supplement dated June 24, 2013 to the Statement of Additional Information dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Nationwide Alternatives Allocation Fund (the “Fund”) Effective immediately: 1. All references and information related to Donald Mulvihill in the SAI are deleted. 2. The following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of May 31, 2013) Goldman Sachs Asset Management , L.P. Gary Chropuvka, CFA Nationwide Alternatives Allocation Fund None Amna Qaiser Nationwide Alternatives Allocation Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of March 31, 2013) Goldman Sachs Asset Management , L.P. Gary Chropuvka Mutual Funds: ­­ 31 accounts, $9,534 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:39 accounts, $6,579 million total assets (1 account, $162 million total assets for which the advisory fee is based on performance) Other Accounts:1,852 accounts, $19,632 million total assets (6 accounts, $1,698 million total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
